Citation Nr: 0720147	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  97-27 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether the character of the appellant's discharge precludes 
entitlement to certain Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant had honorable active military service from July 
1961 to May 1966, and a period of active military service 
from May 1966 to July 1972 from which he was dishonorably 
discharged.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision in which the RO 
determined that the appellant's dishonorable period of 
service precluded entitlement to service connection for post-
traumatic stress disorder (PTSD).  The appellant filed a 
notice of disagreement (NOD) in June 1996, and the RO issued 
a statement of the case (SOC) in July 1996.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans Appeals) in August 1996.  The RO issued a 
supplemental SOC (SSOC) in August 1997.

In August 1998, the Board remanded the matter on appeal to 
the RO for further evidentiary development and readjudication 
consistent with applicable law and regulations.  The RO 
continued the denial of the claim (as reflected in SSOCs 
issued in May 1999 and January 2000), and returned the matter 
to the Board.  

In June 2000, the Board again remanded the matter to the RO 
for completion of the actions requested in August 1998.  Per 
the Board's instruction, the RO obtained additional evidence, 
but continued the denial of the claim (as reflected in a 
September 2000 SSOC), and returned the matter to the Board.

In an April 2002 decision, the Board determined that the 
character of the appellant's discharge from service 
constituted a bar to certain VA benefits; hence, the appeal 
was denied.  The Board's decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2003, counsel for the VA Secretary filed a motion to 
vacate the prior Board decision and remand the matter to the 
Board (Secretary's motion).  By Order dated in January 2003, 
the Court granted the Secretary's unopposed motion, vacating 
the Board's April 2002 decision, and remanding the matter to 
the Board for further action consistent with the Secretary's 
motion.

In August 2003, and in response to points raised in the 
Secretary's motion, the Board remanded the appellant's claim 
to the RO for the sole purpose of ensuring that all duties to 
notify and assist imposed by the Veterans Claims Assistance 
Act of 2000 (VCAA) (discussed in more detail, below) had been 
accomplished.  After accomplishing further action, the RO 
continued the denial of the matter (as reflected in a March 
2004 SSOC), and returned the matter to the Board..  

In August 2004, the Board remanded this matter to the RO, via 
the Appeals Management Center (AMC) for further development, 
specifically, to obtain a new VA psychiatric opinion.  After 
accomplishing the requested action, the RO continued the 
denial of the claim (as reflected in February and June 2005 
SSOCs), and returned the matter on appeal to the Board.  

A November 2005 Board decision affirmed the RO's denial; that 
decision was appealed to the Court.  In a January 2007 Order, 
the Court granted a joint motion to vacate and remand (filed 
by representatives for both parties), and returned the matter 
to the Board for compliance with the instructions in the 
joint motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the AMC.  VA will notify the 
appellant when further action, on his part, is required.

As a preliminary matter, the Board notes that, in January 
2001, the appellant filed a claim for service connection for 
prostate cancer.  As this matter has not been ajudicated by 
the RO, it is referred to the RO for appropriate action.  


REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted.

VA benefits are not generally payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. §§ 101(2), 101(18) (West 
2002); 38 C.F.R. § 3.12(a) (2006).  The discharge or 
dismissal by reason of a general court-martial shall bar all 
rights of such person under laws administered by the 
Secretary.  38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. 
§ 3.12(c)(2).  However, if it is established that the person 
in question was insane at the time of committing the offense 
leading to the discharge, that person is not precluded from 
benefits by that discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).

The appellant was discharged from service in July 1972 under 
dishonorable conditions after the Military Court of Appeals, 
in a May 1972 decision, upheld a July 1970 General Court 
Martial that found the appellant guilty of a murder that took 
place on or about November 18, 1969.  The appellant does not 
dispute that he did, in fact, receive a dishonorable 
discharge.  Rather, he maintains that he was insane at the 
time that he committed the offense in question and that, 
therefore, his discharge does not preclude his entitlement to 
certain VA benefits.

In the joint motion, the parties agreed that VA failed to 
attempt to obtain the appellant's complete service personnel 
records.  Although VA obtained some court-martial records 
from the U.S. Army Judiciary, it is apparent that the Army 
only provided selected documents that it deemed to be 
"pertinent."  In an August 2000 response, the U.S. Army 
Judiciary informed the RO that there were "two rather large 
volumes of transcript and allied papers."  The parties noted 
that the trial transcripts of the appellant's court-martial 
proceedings are not contained in the claims file.  

In the November 2005 decision, the Board discussed the 
testimony presented by a psychiatrist during the appellant's 
court-martial, by citing to an excerpt of this testimony as 
it was quoted in an opinion prepared by a military appellate 
judge.  During the court-martial proceeding, this 
psychiatrist stated that the appellant would have had 
difficulty distinguishing right from wrong at the time of the 
offense.  Both parties agreed that it is apparent that the 
Board did not review the actual court-martial transcript, 
which contained the remainder of the psychiatrist's 
testimony.  Since the appellant alleges that he was insane at 
the time that he committed the offense in question, the 
parties agreed that VA should have attempted to obtain the 
full testimony of the psychiatrist, who discussed the 
appellant's mental state at his court martial.  VA has a duty 
to assist claimants in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A(a)(1).  Therefore, 
the parties agreed that a remand is necessary for VA to 
fulfill its duty to assist, that is, VA should attempt to 
obtain service personnel records, namely the transcript of 
the appellant's court-martial proceedings.  

In the joint motion, the parties also noted that VA has a 
duty to provide a medical examination or opinion, when the 
evidence indicates that "such an examination or opinion is 
necessary to make a decision on the claim."  In this appeal, 
the Board relied on a January 2005 VA psychiatric opinion and 
a May 2005 addendum to that opinion in denying the claim.  
However, neither of these medical reports discussed the 
court-martial testimony of the psychiatrist.  Since the 
transcript was not included in the claims file reviewed by 
the VA psychiatrist, the parties maintain that the VA 
physician could not have reviewed all the evidence relevant 
to the matter on appeal.  Because the VA psychiatrist did not 
have access to al the pertinent evidence at the time of 
review, this VA physician was unable to take into account 
relevant medical information in rendering an opinion in this 
case.  Therefore, the parties agreed that the matter should 
be remanded not only to ensure that all evidence is available 
for review but, on remand, the Board should also determine 
whether a new medical examination (or opinion) is necessary 
for the adjudication of the claim, and to obtain such an 
examination if it is deemed necessary.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); cf. Mariano v. 
Principi, 17 Vet. App. 305, 311-12 (2003) (holding that 
examiner's etiological conclusions were of questionable 
probative value because the examiner did review the claims 
file prior to conducting the examination).

As the aforementioned makes clear, the current record does 
not include sufficient medical information to resolve the 
remaining question.  See 38 U.S.C.A. § 5103A.  Accordingly 
(and consistent with comments noted in the joint motion), the 
appellant's claims file should be made available to the VA 
staff psychiatrist that rendered the January 2005 opinion for 
a supplemental opinion that clarifies the prior opinion, and 
provides a complete rationale for any conclusion reached 
regarding the appellant's mental status and competency at the 
time of the murder that resulted in his general court-martial 
and subsequent dishonorable discharge.  The Board finds that 
such an opinion is need to ensure that all due process 
requirements are met.  See 38 U.S.C.A. § 5103A(d).  The Board 
also emphasizes that the RO should arrange for the appellant 
to undergo a medical examination only if the prior VA staff 
psychiatrist is unavailable or such examination is needed to 
answer the question posed to the VA staff psychiatrist.  The 
appellant is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may well result 
in denial of the claim.  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file a copy of any notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to readjudication of the claim, to ensure that all due 
process requirements are met, the RO should give the 
appellant another opportunity to provide information and/or 
evidence pertinent to the matter on appeal, explaining that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all pertinent evidence in 
his possession that relates to the matter on appeal.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the matter on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should contact the NPRC and 
request a complete copy of the 
appellant's Official Military Personnel 
File (OMPF).  

In addition, the RO should contact the 
Office of the Clerk of Court, U.S. Army 
Judiciary, and request that a complete 
copy of the two volumes of the 
appellant's original record of the trial 
be obtained from the Federal Records 
Center, including a complete copy of the 
court-martial transcript, particularly 
the testimony provided by Dr. Jones, a 
psychiatrist and Chief of the Mental 
Hygiene Clinic at the USARV Stockade.  

The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.
with the file.

2.  The RO should furnish to the 
appellant and his attorney a letter 
requesting that the appellant provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal.  

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the appellant's 
response has expired, the RO should 
forward the appellant's claims file to 
the Martinsburg VAMC staff psychiatrist 
that provided the July 1999 
opinion/statement, the January 2005 
opinion and the May 2005 addendum on the 
appellant's mental condition at the time 
that he committed the offense in question 
for a supplemental opinion.  

The VA staff psychiatrist should review 
the appellant's claims file and should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or more probability) that 
the appellant was insane at the time he 
committed the murder that resulted in his 
general court martial and subsequent 
dishonorable discharge.  In rendering the 
requested opinion, the examiner should 
consider and discuss the significance, if 
any, of the January 1970 psychiatric 
evaluation of the appellant by Army 
psychiatrist, Captain Billy E. Jones, and 
any accompanying testimony; the United 
States Court of Military Appeals decision 
dated May 12, 1972; his July 1999 
opinion/statement, January 2005 opinion 
and May 2005 addendum; and evidence since 
added to the record.  

The psychiatrist must provide the 
complete rationale for the conclusions 
reached-to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority-in a printed 
(typewritten) report.  

The RO should arrange for the appellant 
to undergo a psychiatric examination only 
if the above noted Martinsburg VAMC staff 
psychiatrist is unavailable or further 
examination is needed to answer the 
question posed above.  

5.  If the appellant fails to report to 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the appellant by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the matter on 
appeal, in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



